Explanations of vote
Mr President, I am very disappointed that in Mrs Westlund's recommendation for second reading it was not possible to impose a ban on azo-dyes. This is indeed very disappointing because labelling does not guarantee safety. Parliament has now lost control in this area and has simply given in, and has unfortunately not applied the precautionary approach. That is very regrettable.
In exactly the same way we find it very disappointing that we were unable to include and regulate genetically modified additives, which would really have signalled how seriously we take the subject of consumer protection. However, the most regrettable thing is that we have failed to protect children from azo-dyes. The alarming findings of the Southampton study make it quite clear that we must call for a ban and that we need a ban.
What indeed does the precautionary principle state other than that we have to accept the conclusions when there is an indication of risk? In this case the conclusions clearly point to a ban. Moreover, while the general ban ultimately failed I find it very regrettable that we have still not succeeded in obtaining a ban on products that are mainly intended for children.
Mr President, I voted in favour of this report, because I support the approach that has been taken.
I welcome the harmonisation of the use of food additives in flavourings across the EU. A single regulation on food additives will help monitor, update and amend existing legislation in this area and contribute towards greater food safety.
I am concerned very deeply about the risk that such additives and flavourings have on health and also the impact on children, with some E numbers damaging to their intelligence, and they can also cause allergies and other diseases.
However, whilst we need greater transparency and better food labelling, we need to be mindful of the diverse populations who live in Europe and who are used to using ingredients from across the globe, such as herbs and spices, where entire contents may not be readily available. So we need to ensure that we do not restrict consumer choice and allow people to continue to be able to use herbs and spices that have been used for centuries.
(PL) Mr President, this report is of enormous importance for our everyday lives. People want to have food that is healthy and safe. For this reason it is important that the procedures for issuing licences for the use of food additives, enzymes and flavourings should be transparent. To strengthen consumer protection, particularly for those people who have food intolerances to certain substances, consumers should be fully informed where these substances are used in food. For this reason it is important for the information on the label to be easily understood by the average consumer, including allergic consumers. Authorised and competent authorities should decide whether or not to permit the use of substances that enhance the flavour, appearance or nutritional properties of products on the basis of scientific knowledge and a risk assessment. Compliance with these guidelines and requirements should be monitored and must be subject to ongoing controls for the good of consumers in our single common market.
(SK) I support the proposal in question aimed at ensuring correct and clear labelling of foodstuffs, including aromatic additives.
I also give my full support to the objective, which is to protect consumer health. In order to meet this goal, it is clearly necessary to prevent products that have dangerous toxicological effects from being placed on the market. It is equally important to protect the public, especially vulnerable groups, from the negative consequences of the excessive use of some aromatic constituents, such as obesity or the distortion of taste preferences in children.
I believe that these proposals enhance the quality of the regulation, strengthen its internal logic and the practicality of the solution. This applies in particular to the committee's position that the maximum levels of certain constituents shall not apply where a compound food contains only herbs and spices in which these constituents are naturally present and no added flavourings.
(SK) Harmonisation of the legislation governing the use of enzymes in food processing is in the interest of the entire European Community.
Our main objective is to guarantee a high level of food safety in order to protect human health. At the same time it is necessary to ensure equal conditions for all producers and thus support fair trade in the area of food additives.
I strongly support the provisions on consumer protection. The use of food enzymes must not mislead consumers as to the quality, nature, freshness or nutritional quality of products. Consumers must be informed of the physical condition of the food or the specific treatment it has undergone. Information concerning food enzymes and additives must include a proper description and must be clearly legible and it must also be easy for consumers to understand.
(HU) Thank you, Mr President. The European Council and the European Parliament have jointly decided to cut carbon dioxide emissions by 20% by 2020, and in fact its international agreements stipulate a reduction of 30%, then 60% or 80% by 2050.
In order to achieve these targets, all emitters, all industries and even we humans, on behalf of our households, have to make major efforts. If we lived in a perfect world where the fuels available to us were unlimited and cheap and where there were no ever-increasing environmental problems, I would not have voted for this present legislation.
I would not have voted in favour of it because it is clearly restrictive and it is disadvantageous to the new Member States and to the Hungarian airline. However, we do not live in a perfect world, the amount of fuel is falling and the price of fuel is rising, but we have to do something today in order to halt climate change.
And so, albeit in the knowledge that this legislation will put the airlines of the new Member States in a difficult position, I have voted in favour of this legislation because I feel, in the interests of the future, that the targets we have adopted jointly must be met. We must halt climate change.
(CS) Mr President, I commend the work of the rapporteur, Mr Peter Liese, who, when dealing with the Council, managed to push through most of what Parliament had already proposed at first reading in November of last year. The result is an integrated conceptual text that is perfectly valid for the inclusion of aviation in the scheme for greenhouse gas emission allowance trading, thereby abolishing by the end of 2012 today's system of giving advantages to air traffic in relation to ground-based traffic. In addition to that, the motion for a resolution is kind to new enterprises thanks to the 15% auction allowance and it broadens the scheme in regard to flights from and to Europe. Continuing my line of thought from last November, I would stress that in order to lower emissions in the atmosphere we must persuade the rest of the world of the necessity to regulate. I believe that soon we will manage to sign an agreement with the US and other countries. I welcome the limit on exemptions. I personally cannot see why the flights of heads of state or monarchs (in contrast to flights for rescue purposes) should not be subject to the same rules on environmental protection.
- (DE) Mr President, ladies and gentlemen, I am against the common position on including aviation activities in emission allowance trading for all kinds of reasons.
Aviation accounts for less than 5% of the total emissions in the transport sector and in this respect we are to some extent playing token politics here. Besides, we have not been able, as Europeans, to find a global approach to this issue, which means that our measures will put European airlines and airports too at an unfair disadvantage. What is more, we have basically failed - as would have been made clear - to carry out a proper cost-benefit analysis.
This means that the measures we have agreed on today are neither sensible nor necessary and we have created here a situation that is not convenient and that basically runs counter to the Lisbon Strategy. We have not in fact strengthened Europe's position; we have handicapped it and we have done it one-sidedly, which is why I am against the common position. We would have done better to put more into our infrastructure and create a common European airspace. This could have produced cost savings that would have been much more beneficial than the measures we have now set in motion here today.
Mr President, I, along with most Conservatives, take the view that there is an urgent need for reform of this Parliament.
I have had the great privilege during my life of serving not just here but in the House of Commons and in local authorities in the United Kingdom. I have to say that in those other bodies - local authorities and the national parliament - there is greater democracy and participation than here in this Parliament.
What we need to see is an engagement of Members of this Parliament in the procedures in the debates. There is no debate here, there is no argument, there is no fire, there is no enthusiasm, and the problem with this report of Mr Corbett - well intentioned, I am sure - is that it will give the President of this Parliament even greater powers. That is wrong! What we should be about, if we are sensible in the years that lie ahead, is giving the Members greater powers and the President reduced powers. That is the reason why I voted as I did.
- (DE) Mr President, like lemmings the majority of the Members of this House stumble from one Corbett reform to the next and each of these Corbett reforms means less democracy and fewer rights for the Members of this Parliament. Yet the opposite is being claimed. It is being maintained that people want to see more debates, while at the same time the debates on the own-initiative reports are being abolished and are being replaced by written statements. However, the word Parliament comes from parlare and not from 'minute keeping'. That is for bureaucrats. People talk about having more time for legislative work. We could have this on Thursdays and on Fridays. The problem is that we do not use it. That is the reason why we do not have enough time for legislative work.
True parliamentary reform - and here I concede to Mr Sumberg - would be something completely different. We are taking away our own rights, we are reducing the amount of speaking time, we can no longer table amendments, which means that we are giving up our own capacity to compromise. There will henceforth only be ideological arguments over rigid texts.
I consider this to be a decidedly black day in the history of this Parliament, where I have worked for some 29 years: 15 years as a staff member and journalist and 14 as a Member of the House. I think that this process of Parliamentary self-castration has gone far enough. Even the Committee on Foreign Affairs has now lost much of its powers and potential. I regret this profoundly.
- (NL) Under the guise of reforms to make the workings of Parliament more efficient, the Corbett report introduces a number of measures that have nothing to do with that. On the contrary, it is about modifications of Rules of Procedure that will merely impose constraints on normal parliamentary activities. The most striking example is the amendment of Rule 110(4), which would restrict the number of normal written questions to three per month. In his explanatory statement the rapporteur argues that this limit is being introduced to prevent so-called abuse of the right of Members to ask questions.
The submission of written questions is one of the most important means by which we, as Members of Parliament, perform our supervisory role. Suggesting that this can lead to misuse is in fact an insult to every Member of Parliament who takes his or her duties seriously. This typical example of Socialist faultfinding is in any case unworthy of this Parliament and indeed of any parliament!
- (NL) This Parliament really does pull out all the stops to reinforce the image of the Eurocracy, as a kind of totalitarian doctrine that no longer tolerates any opposition. This time it is about the drastic curtailment of the right of Members of Parliament to address questions to the Commission.
Apparently the Commission, that giant with its 10 000 civil servants who interfere with all kinds of things, with far too much, is said to be complaining loudly about the workload that those parliamentary questions bring. In God's name, what arrogance on the part of an institution like the Commission, which is revealing its evident disdain for any form of democratic control by scarcely answering parliamentary questions, usually answering them completely inadequately and always being wide of the point. The fact that Parliament goes crawling before the potentates of the Eurocracy is simply shameful!
Mr President, you might well ask yourself why I stand up and give explanations of vote on most things in this place: it is simply because of things like the Corbett reforms. As an individual with slightly different views to the big group that I sit within, I am pretty much excluded from giving speeches in the course of the main debate, and that surely is a reason why in this place we should encourage more democracy, more smaller groups, and giving powers to individual Members.
Every time I see a Corbett report, I think to myself that in reality Richard Corbett is to the European Parliament what Wormtongue was to King Théoden in Lord of the Rings. Every time he says we are having more democracy, we take a step backwards. There is something seriously wrong going on in this Parliament at the moment. It is sinister, it is anti-democratic and it is badly wrong. That is why I voted against this report.
Mr President, a few months ago a number of parliamentarians, including myself, thought to use existing parliamentary procedure to delay the vote on the Constitution, dressed up as the Lisbon Treaty. At the time, the President ignored the Rules to curtail explanations of vote. Later, he granted himself arbitrary powers via the Committee on Constitutional Affairs.
Now the Corbett report seeks further restrictions on the democratic rights of Members to ask questions to the Commission and to the Council. How can this House claim to fill the so-called democratic deficit when the rights of Members are curtailed by anti-democratic forces? Surely, the test of any democracy is tolerance of dissenting views or of minority views. What steps, we have to ask, will be taken next? Who will stop this us going down this slippery slope in the name of so-called efficiency? Maybe dressed-up dictatorship is preferred over democracy. Please, open your eyes: let us fight for democracy.
Mr President, it is perhaps surprising that Conservatives and myself had a separate whip on this and in the end took the view that although we are all in favour of firm budgetary control of the European Union - in fact we have suffered for far too long from the auditors refusing to sign off the accounts of the European Union - nevertheless we took a different view on this report. Why? Because it makes repeated references to the Lisbon Treaty.
The message has to be sent to those who are influential in these matters: the Lisbon Treaty is dead. The Irish people in their great wisdom have rejected that Treaty by democratic vote, and although people in Brussels and people here in Strasbourg will work and cajole and bribe and intrigue to try and persuade the Irish to change their minds, the decision of the people should prevail, and in this case Ireland has stood for the people of Europe. Let their voice stand.
Mr President, as your colleagues beside you will tell you, I always try to take the floor on budget matters.
I very much enjoyed working with Jutta Haug, the budget rapporteur, this year. It was when she had the budget the last time that I managed to table just under 500 amendments to her budget for discussion in committee, and a number of those came forward to plenary. She is a good person to work with and she understands many of the problems that I have with those elements of the Lisbon Treaty that are already being budgeted for, supposedly under the legal basis of financial perspectives agreed at Council - although I am pretty sure that is not correct. She understands that I have a big problem with lots of NGOs being funded by the Commission budget to lobby the Commission to do more things in a bizarre symbiotic relationship that should no longer go forward, and she knows I have a very special relationship with the Special Olympics movement, which should benefit from the European budget at some point in the future.
In all those matters I have great respect for the rapporteur, but I wonder whether anybody else in this place pays any attention to the budget, apart from the small number of budget geeks who exist in just a couple of committees in this place.
(LT) As you know, more than half a year ago several hundred thousand EU citizens submitted a petition to our Parliament on the environmental impact of the Nord Stream gas pipeline and today, more than half a year later, they have received the European Parliament's answer, learned its position on this important issue.
Thank you to everyone who voted in favour of this document, many thanks to Mr Libicki and Mr Beazley, and also to my other fellow Members for their contribution to the preparation of this document. I am truly grateful to all Members who, with their votes, have made it clear that, firstly, the European Union needs gas and, secondly, EU citizens living near the Baltic Sea are responsible for preserving the sea for future generations.
(RO) First of all, allow me to thank all the colleagues who have voted for the Libicki report today. This report does not speak about Russo-phobia or gas-phobia, it refers to the fact that the European Parliament cannot deny and turn its back to the petitioners' complaints regarding a sensitive political issue.
The issue of the common energy policy should be solved by bringing it to the European Community level. Nevertheless, until that moment, bilateral agreements should be integrated into an authentic internal policy in the field of energy, in order to ensure the achievement of two essential objectives:
1. the result of all negotiations should be profitable for each Member State;
2. thus, the vulnerability of Member States involved in bilateral agreements with third countries could be avoided.
In my opinion, these are the requirements for any European Union energy strategy and this is the great challenge that the European Parliament shall deal with in the next period.
in writing. - (CS) I too am disturbed by the worries of the tens of thousands of citizens who in their petition highlight the risks accompanying the construction of the biggest gas pipeline at the bottom of the shallow Baltic Sea.
Their petition resulted in a public hearing and in a European Parliament report, which highlighted the need to include other countries, and the EU in particular, in the decision-making process. The problems are due to the ecological risks that exist as a result of vast graveyards of warships and munitions at the bottom of the sea, and a risky chemical method needed to clean the pipeline before it enters into service.
I shall not express an opinion on the land-based alternative route but I firmly believe that the European Commission and the Council must take up their role as coordinators duties and consistently demand - in the interest of the Baltic and other countries - that the investors assume full responsibility for potential ecological damage. The Commission and the Council must also request an independent impact assessment and an assessment of the alternative land-based route.
The northern gas supply route from Russia is important. Therefore, it is imperative that the EU signs an agreement with Russia regarding the conditions for monitoring the construction of the gas pipeline and for its safe operation. After all, Russia has not yet ratified the Espoo Convention. Unfortunately, we do not yet have a common EU energy policy or standards. We can clearly see that instead of a bilateral agreement between Germany and Russia, Europeans need an EU agreement and the consent of the Baltic countries to the construction. Parliament is now sending a clear political signal in this regard.
(PL) Mr President, I fully support Mr Libicki's report. There is no benefit in the amendments, which only weaken the conclusions. The gas pipeline is dangerous for the environment, for the sea and for the countries on the Baltic Sea. Another issue is the cost of construction, which is several times more than if Nord Stream built the pipeline overland. It would be the population of Germany and Europe that would have to pay for these additional costs, as the costs of construction would be added to the price of every cubic metre of gas sold. Who will earn from this? Lobbyists, the construction company and Russian politicians. For this money you could build several nuclear power stations, which would reduce the use of gas and CO2 emissions.
We have a responsibility to look after the safety and the funds of people in the European Union. This is our moral responsibility, and I say to Mr Matsakis that I am opposed to the construction of a pipeline through the Baltic Sea.
(PL) Mr President, I would like to express my very great satisfaction at this House's almost unanimous approval of the report on the effects of the planned construction of the so-called Baltic pipeline, linking Russia and Germany through the natural environment of the Baltic Sea.
The Baltic Sea is a typical inland sea, with a shallow basin and a limited exchange of waters with world oceans. In addition, there is a large amount of chemical weaponry sunk on the Baltic seabed and this could lead to an ecological disaster during construction in this basin, which is a very important one from the European point of view.
However, there is another, more important issue raised in this report. Energy investments involving EU Member States should be the subject of the combined attention and care of Europe and all the EU and its citizens, not just of one country, in this case Germany. We must think first and foremost of European solidarity and ensuring energy security for the whole of Europe. This is not what is happening today.
I hope that this report will send a clear signal from the European Parliament to the Council and the Commission but, especially, to the Government of Germany, that it should not be just two countries taking decisions on the Baltic pipeline, but this should be done with the understanding and agreement of this House and all Member States.
(PL) Mr President, I voted in favour of this important report by Mr Libicki, as the North European Pipeline is a project that could have repercussions on as many as eight European Union Member States. I believe therefore that the Union should prepare its own standpoint on this subject. For this, what is essential is reliable, independent research and analyses setting out the ecological risks and establishing proper mechanisms for monitoring activities in this area. What we need today is a joint and united energy policy, without blaming each other for trying to look after our own national interests at the cost of the whole Community. We must prepare a joint position on this matter, which takes into account both energy and environmental issues, as well as issues relating to the security of individual Member States. Particularly on this issue, Europe should show a united front.
- (DE) Mr President, the former German Chancellor Gerhard Schröder, who is now being paid to head the advisory committee of the Baltic Pipeline scheme, was already pushing for this project when he was head of government. He callously agreed the details of the operation with Moscow over the heads of his European neighbours and in so doing not only aroused historical fears but also raised quite justifiable ecological and economic questions to which there is no satisfactory answer.
I would therefore say quite clearly that this project can only be realised if the fears and concerns of the neighbouring European countries, and EU partners, are taken seriously and if they agree to it. Taking decisions of this kind above the heads of neighbouring states is un-European and therefore in my eyes unacceptable. What is more, and the Polish and Czech Members can take my word for this, the same goes for other issues such as missile sites and the issuing of visas.
All sides have to take a good look at themselves and recognise that when it comes to foreign affairs we in Europe need to maintain solidarity in these vital policy areas, for only then will we be taken seriously by our international partners. As a German Member of this Parliament, I therefore voted in favour of the Libicki report and against the ill-considered construction of the Baltic pipeline.
- (DE) Mr President, I believe that we now at last have found a text that we can reasonably accept. However, I regret that a number of coherence problems still exist. Most of all I regret the actions of those, in particular, who today complained that the display panel was not working.
Four weeks ago we saw in committee how voting ruthlessly went ahead in spite of the fact that 22 languages were not present. I am therefore particularly opposed to the procedure that we have found. This all has to do with economic matters and with historical issues, and it also certainly involves energy and probably the environment too. However, the environment is being paraded like a monstrance and it is indeed remarkable that the European Parliament's Committee on the Environment, which really should have been the first to take action, refused to deliver any opinion at all.
The procedure that we have opted for was not right. We should have been able to produce a better text. For this reason - and more especially on procedural grounds and because of the various dealings in the Committee on Petitions - I ultimately did not vote for the report.
Mr President, I wanted to give an explanation of vote on this issue simply to make one point. In Afghanistan today the United States and Britain and one or two other countries are making a stand. They are making a stand against what I believe to be the greatest threat to Europe since the Second World War, and that is the threat of international terrorism.
The problem is that there are a number of European countries which are not making that stand. Yes, they are in Afghanistan. Yes, some of their forces are there, but the brunt of the attack is being taken - I have to be frank - by the British and American troops, and I pay tribute to the bravery particularly of the British troops and to the young men and women who have sacrificed their lives in this cause.
We should have learnt the lesson in Europe that you cannot appease those who wish to destroy you. That lesson should have been learnt in the 1930s; it should have been learnt in relation to Soviet Communism - but I am afraid to say it has not yet been learnt, and it is important that it is.
on behalf of the UEN Group. - Mr President, I think many of us are aware of the problems that heroin abuse brings to individuals, their families and their communities globally but also in Europe. Europe has used many enlightened policies at a Community level to tackle heroin abuse, and in many ways it is leading the world on how to tackle the problem through its treatment and other such programmes.
However, at the moment 90% of the heroin that is reaching the streets of Europe is coming from Afghanistan. I believe that the policies we are undertaking there at the moment are not really working. The open economy in Afghanistan and the insurgency are mutually reinforcing. Drugs finance the Taliban, while the resulting lawlessness and violence facilitate poppy cultivation. Many attempts have been made to try to persuade farmers to change from poppies to other crops but unfortunately they have failed.
It is not surprising that there are still fields of poppies in Afghanistan, particularly in Helmand and Kandahar, as this lucrative business is worth about USD 500 million per year to opium farmers and about USD 3.5 billion to the smuggling and refining business. By not effectively addressing this problem at source and by not providing sustainable and alternatives to opium farmers, we are failing not only the citizens of Afghanistan but also the citizens of Europe. What is happening at the moment, unfortunately, is that Afghanistan is turning into another narcostate, and look at all the problems that emerged from Colombia when that was allowed to develop.
I recognise that it is not easy. I recognise that to try and tackle this within Afghanistan is extremely difficult for all the people who are trying to tackle it, but I believe that the policies we are undertaking at the moment are not really working. I do not know what the solution is. I have read a lot about it and I realise that there are people out there who are putting their lives on the line to try and tackle this problem.
I believe that the heroin problem in Europe is beginning to increase. In Ireland this year the authorities have seized a record amount of heroin and recent reports have shown a big problem for young women with heroin-abuse problems in the state. As a former minister responsible for drugs, I believe that greater coordination to effectively combat illegal drug trafficking is needed among all EU Member States and also with other states surrounding Afghanistan.
(IT) Mr President, I voted in favour of this report because one would have to be blind not to see that a vipers' nest of opposition to the democratic world exists in Afghanistan. The democratic world is attempting to defend itself against terrorist attacks, which have occurred in various major states around the globe, and, having secured several victories against the terrorists, now finds itself fighting the poisonous tail of an organisation which must be wiped off the face of the earth and is now trying to regroup in Afghanistan, following the decisive defeat that it is suffering in Iraq. That is why Europe must stand shoulder to shoulder with the United States in this venture.
- (DE) Mr President, the brilliant foreign-policy strategist Franz Josef Strauss, whose death exactly 20 years ago we shall be commemorating on 3 October this year, always said that if you button up your jacket wrongly you have to undo it again in order to button it up correctly. That is exactly the situation that we now have in Afghanistan, for we have been using the wrong political strategy. We have built our efforts around the minority groups of the Northern Alliance and have ignored the representative powers of the majority population, namely the Pashtuns. That is why politics and democracy are simply not working there.
If we do not succeed in winning over the majority of the representative Pashtun community to the side of the West, to democracy and to commitment to our cause then we shall most dramatically fail in Afghanistan, as now seems to be a distinct possibility. I would therefore simply appeal to all those involved to adopt a fresh political approach in Afghanistan and not to drive the Pashtuns into the arms of what is left of the Taliban by lumping Pashtuns and Taliban all in together. That would be a big mistake. We need a new political strategy, one that is more discriminating.
As Europeans we know all about the problems of nationality, possibly even better than others. We should be applying this experience wisely and competently in Afghanistan.
Mr President, I would like to thank the interpretation staff once again for hanging around for so long, eating into their lunch breaks, listening to our explanations of vote. If we had not had the Corbett report and all these things that make us give explanations of vote at these times, we could all have gone to lunch a lot earlier.
Firstly, I would like to associate myself with the words of Mr Eoin Ryan. I thought he eloquently put one of the biggest problems that we have with Afghanistan. I was also going to make the same points as my wise colleague, Mr David Sumberg. I cannot believe the general cheek of this place even talking about this subject, when you consider how many of our Member States have got their troops in frontline action in Afghanistan. I have lots of constituents, two of whom have recently come back in body bags from Afghanistan, and I promise you, no one wants to put troops in harm's way, but this really is a vital cause for us.
I detest the general anti-Americanism of this place. I certainly do not understand the anti-military feel of this place and there are some people here who are pretty gutless in their actions, who throw stones from the safety of this place, while others are actually putting their lives at risk to improve a situation for us all.
in writing. - (FR) I voted in favour of the report by my esteemed Polish colleague Jacek Saryusz-Wolski, who proposes approving at first reading of the codecision procedure the proposal for a regulation of the European Parliament and of the Council amending the 2006 Regulation laying down general provisions establishing a European Neighbourhood and Partnership Instrument. Given the funding needs, it was important to clarify the existing provisions on Community funds managed by financial intermediaries because the current text is ambiguous about the possibility of continuing to re-invest such funds. Moreover, it seems logical to authorise the European Investment Bank (EIB) to re-invest within the Facility for Euro-Mediterranean Investment and Partnership (FEMIP) the funds reflowing from past operations. As the earlier Regulations did not provide for the possibility of re-investing the funds, the 'reflows' are returned to the Community budget. With the proposed amendment, the EIB can be allowed to re-invest such funds in the context of FEMIP until the Commission decides to close the operation.
in writing. - (RO) I supported the adoption of the general provisions regarding the establishment of a European Neighbourhood and Partnership Instrument.
I think this instrument should evolve and the European Union's financial and budgetary priorities should move towards the Eastern dimension of the Neighbourhood Policy, which should include the Republic of Moldova and Ukraine as well.
I supported the adoption of the report in order to speak more about a solution regarding the European vocation and the EU integration of the Republic of Moldova, obviously correlated with democratic progresses in the fields of freedom of mass media, justice reforms, guaranteeing the fundamental rights of citizens and ensuring the rights of opposition parties in the electoral competition of 2009.
in writing. - I refer to my position regarding the establishment of common criteria that are clear regarding grant schemes made directly under CAP. Also I would like to refer to the establishment of aid and rights and duties of farmers and herdsmen.
The proposal which is being made is to crystallise criteria so that Member States will be authorised to pass on aid to herdsmen producing beef and veal.
This system is technically referred to as 'coupled' and as Malta has opted for the implementation of fully decoupled payments I voted in favour on the basis of an issue which is in the national interest.
People are feeling insecure about food because of BSE, meat scandals and the rest, where the EU has not always left a very good impression. If the Bavarian authorities were really kept in the dark for years about a police bust involving Italian criminals dealing in rotten cheese, and if there was a breakdown in cooperation over the recent wine scandal, this all highlights the serious weaknesses in the European reporting system, which have to be put right immediately.
The current crisis in the food sector also clearly shows how important agricultural self-sufficiency is for any country. We should therefore be providing greater support for our own small farmers and more especially for our organic farmers too. The need to boost agricultural output should certainly not be used as a pretext for a general EU-wide endorsement of GM technology by the back door. If the public rejects genetically modified foodstuffs then the EU must abide by this decision and not yield to the interests of a few major corporations.
in writing. - Malta's historical industry is ship repair. Working in the dockyards is dangerous. Together with the construction industry, they are two main areas prone to accidents. Whereas the construction industry has been slow on the uptake relating to the use of safety work equipment, the dockyards pay great attention to safety and security at work.
Today Malta's dockyards are facing their greatest test. The Nationalist Government wants to privatise them at all costs. It appears that no other alternatives are to be considered. Diversification, niche industries or specialisation such as refurbishing cruise liners don't appear to be on the agenda for discussion.
This notwithstanding, that the Government has been told both by the Malta Labour Party and the General Workers Union that they are prepared to play their part to save the yards. These dockyards have been continuously providing not only for themselves, but also for Maltese industry, highly trained tradesmen. Their excellence is second to none.
I have personally assessed their excellence when towards the tail-end of the last Labour Government the Prime Minister gave me responsibility for the yards. I may also add that I have a personal soft spot for the yards as my father was a dockyard employee in the 1950's.
in writing. - (FR) On the basis of the report by my Polish colleague Dariusz Rosati, I voted in favour of the legislative resolution that amends, in accordance with the consultation procedure, the proposal for a Council directive amending various provisions of Directive 2006/112/EC of 28 November 2006 on the common system of value added tax. Pursuant to Article 171 of the EC Treaty, the Community may set up joint undertakings or any other structure necessary for the efficient execution of Community research, technological development and demonstration programmes and will be very likely do so increasingly in the future. It was therefore logical to define a suitable tax framework for these types of undertakings by treating them like international bodies. Moreover, in the context of their accession Bulgaria and Romania, like other new Member States, have been authorised to apply derogations regarding the tax exemption granted to small and medium-sized enterprises and the VAT scheme applicable to the international transport of passengers. For the purposes of transparency and consistency, these exemptions should be incorporated into the VAT Directive.
in writing. - (FR) As my group's shadow rapporteur, I voted in favour of the Rosati report on the amendment of certain provisions concerning the common system of value added tax. The amendments to the VAT Directive that the Commission is proposing are, in my opinion, important simplifications and improvements.
The clarification of the scope of the VAT system for the supply of natural gas, heat and refrigeration will enable the Member States to apply reduced VAT rates to the supply of these goods as envisaged by the Directive. In the current climate of exploding energy prices, I believe that it is essential to allow the Member States to counteract the excessive increases in energy prices by decreasing indirect taxes. This measure helps to relieve inflationary pressure, which has a negative impact on the economic situation and on consumer spending power.
I must also point out that the Member States that wish to reduce their VAT rate on energy supply are free to do so under the existing Directives, particularly as regards the minimum rates. We do not need any new European legislation in that area; the European governments that wish to act quickly have all the necessary means at their disposal.
in writing. - I support the recommendations contained within the Rosati report. Further clarification of elements of the VAT Directive such as the Right to Deduct will benefit SMEs who could have been faced with unnecessary bureaucracy under old provisions. I therefore, voted in favour of the report's proposed changes.
in writing. - (PT) The report aims to further the 2003 Protocol on Strategic Environmental Assessment to the 1991 UN/ECE Espoo Convention on Environmental Impact Assessment in a Transboundary Context (SEA Protocol). The Commission signed the SEA Protocol on behalf of the European Community on 21 May 2003 at the fifth Ministerial Conference 'Environment for Europe' held in Kiev, Ukraine, in May 2003.
The objective of the SEA Protocol is to provide for a high level of protection of the environment, including health, by ensuring that environmental and health concerns are integrated into measures and instruments designed to further sustainable development.
In this context, the European Community intends to implement Article 13 of the SEA Protocol to the Espoo Convention through the impact assessment procedures set out in the Communications on Impact Assessment which address, in a balanced manner, the economic, social and environmental components of sustainable development.
in writing. - Boguslaw Sonik's report "Protocol on Strategic Environmental Assessment to the 1991 UN/ECE Espoo Convention on Environmental Impact Assessment in a Transboundary Context" is to be supported. Environmental and health concerns need to be taken into account when promoting sustainable development. I voted in favour of the report's recommendations.
in writing. - (PT) When the Agreement on Switzerland's association with the Schengen acquis was signed in October 2004, it was not possible to associate Liechtenstein due to the lack of an agreement on savings taxation (this agreement was only reached a year later).
Bearing in mind that for several decades there has been a policy of free movement of persons between Switzerland and Liechtenstein, it was vital to associate Liechtenstein with this Agreement.
I therefore support this initiative which, through a Protocol annexed to this Agreement, associates this country with Schengen. Liechtenstein will have to accept and apply the whole of the acquis, except for any provisions of new acts or measures that relate to the enforcement of warrants to search for and/or seize evidence within investigations or proceedings for offences committed in the area of direct taxation (which are not punishable by imprisonment under Liechtenstein's national law).
I support the position of the rapporteur, Ewa Klamt, that the European Parliament should give its assent, as happened in relation to the Agreement with which this Protocol is associated. However, the European Parliament should be given access to more information about any ongoing international negotiations in order to be able to properly and uniformly exercise its competences.
in writing. - I voted against this report as a gesture to protest against the failure of the Commission and the Council to act to deal with the problems of tax havens in Europe. Of course Liechtenstein is not alone as a tax haven in Europe, but the only way these microstates will be persuaded to act will be by putting them under political pressure. Yet we continue to treat them and their citizens with kid gloves, even as their banking rules and secrecy deprive Member States of billions of euros every years.
Hitherto Switzerland and Liechtenstein have maintained a privileged partnership with the EU through various bilateral agreements, which is something that could certainly be commended to any state that wishes to preserve its sovereignty and its identity. It does not exactly say much for the EU that Liechtenstein's participation in the Schengen programme was made conditional upon agreements relating to the taxation of savings income. This is reminiscent of the Schengen-Dublin threat that was intended to make the Swiss see reason.
It cannot be right to use millions in aid and various illusory promises to lure in new members or bind countries closer to the EU in order to deprive them of the opportunity of going their own way outside the Community.
in writing. - (PT) The current Regulation lays down a uniform format for visas but has not led to unique visa numbering in the Member States.
The number is inserted in order to identify the individual visa issued to a third-country national by one of the Member States. Despite certain differences existing between Member States, until now these have not been that important as the visa is only visually inspected at the border or checked by reading the machine readable zone.
However, once the Visa Information System (VIS) becomes operational, verification at external border crossing points must be performed using the visa sticker number in combination with the fingerprints of the holder.
The numbering of visas therefore needs to be changed in order to have a unique visa sticker number which will guarantee, during the verification process, that only the relevant application file will be retrieved, in which the fingerprints of the person presenting the visa at the border will be verified.
I therefore support this proposal to ensure coherent and unique numbering of the visa stickers to be used in the VIS, thus guaranteeing that, when this visa data exchange system enters into force, it can operate as correctly as possible, thereby reducing the risks of undue access to personal data.
in writing. - President, I voted in favour of this report and I hope that the renewal of the science and technology agreement between Europe and India will be more meaningful, as to date, scientific cooperation has not fulfilled it's full potential. Up until now, this has been a paper agreement and I hope the new agreement will really translate into concrete actions on both sides.
Science and technology is a key component of the EU-India strategic partnership and one of the most promising areas for cooperation, where both parties set to gain from collaboration.
Strengthening the existing agreement is a positive thing, however, this new agreement should focus on the key challenges that we are faced with, in particular climate change, energy security and health epidemics. There is a real opportunity to pool resources in research and development to achieve common solutions.
Finally, I would also like to highlight this agreement offers an opportunity not just to collaborate on major global issues but also to make a significant difference to people's lives in India who still do not have access to basic technology. Europe, by transferring some of its existing technology, can aid India's economic and social development.
in writing. - (PL) In the light of the confusion during the vote, I would like to make clear that my intention was to support keeping Mr Witold Tomczak's immunity and that is how my vote should be counted, that is, as being opposed, not in favour, of the report.
in writing. - (PT) This proposal is contradictory, which is why we abstained. Admittedly, certain aspects are positive, specifically the possible amendment of the Statute of the Court of Justice to give the European Parliament the right to submit its observations to the Court in all cases in which, directly or indirectly, its prerogatives are called into question, so that the involvement of the European Parliament, where the latter is not formally a party to the proceedings, is not left to the discretion of the Court of Justice. However, the fact is that other aspects may simply reinforce federalism, which is why we disagree with this proposal.
Furthermore, we regard as fundamental the principle of respect, by the European Parliament, for the sovereignty of the Member States and therefore also of the national courts. While we do accept that a policy of cooperation between the European Parliament and the national courts may be of interest, we must insist that this cooperation cannot be used to challenge national rights, including the sovereignty of the national courts, and the principle of subsidiarity.
in writing. - Mr Gargani's report investigates possibilities for the European Parliament to defend their prerogatives before national courts. Currently, the Parliament is unable to defend its decisions before a national Court of Justice to defend its decisions. I welcome this own-initiative report that aims to find ways to improve coherence in policy implementation among member states.
in writing. - Today Parliament voted in favour of the health and protection of EU consumers. Consumer protection and our citizens' health are at the centre of this Food Package regarding regulation of additives, enzymes and flavourings which was voted through Parliament by a large majority.
Additives, enzymes and flavourings will be pre-authorised before being added to food. This is also good for industry as there is more consistency in terms of harmonisation and clarity across the EU Member States. Food colourings in products will be clearly labelled. Two important issues for consumers involve intolerance to certain substances (for example azo dyes) and misleading labels regarding the product's nature, freshness, quality of its ingredients, naturalness and nutritional quality. Regarding food flavourings, the desire is that food should be as natural as possible. Parliament voted to protect against any limitation of herbs and spices. These have been used for centuries without any clear adverse effect.
With regard to new scientific information from Southampton attesting to the harmfulness of some food additive substances for children, I take this study and its implications seriously and await the Commission's support of it.
in writing. - I welcome Asa Westlund's proposal for a regulation establishing a common authorisation procedure for food additives, food enzymes and food flavourings. Improved transparency in the authorisation procedure for such ingredients would further bolster consumer protection across Europe. The consumer should be equipped with all the tools necessary to make an informed choice on the food available on our shelves. I voted in favour of the report's recommendations.
in writing. - (SV) We have chosen to vote against Amendments 14-19. This is a second reading decision. The Member States in the Council of Ministers opposed both labelling and a ban on azo dyes, but were finally forced to accept a compromise on labelling. This is a major victory which we do not want to jeopardise by voting for populist amendments which do not offer any prospect of a real improvement.
We Swedish Social Democrats have pressed for a ban on azo dyes and will continue to do so, but we have no intention of going along with populist initiatives or a populist vote by which we may end up endangering children's health unnecessarily.
in writing. - (PL) Mr President, I supported the report by Mrs Westlund, as I agree with the rapporteur that the laws on artificial food additives need to be consolidated. I believe that we should place greater emphasis on consumers receiving clear information about the preservative content in food products purchased.
in writing. - (PT) We must strive for greater transparency in the process of approving food additives as well as strengthen consumer protection and, in particular, the protection of those consumers who are intolerant to certain substances. Equally, environmental protection must be one of several factors to be taken into consideration when approving the use of an additive.
As agreed at first reading, it is essential to clarify what misleading the consumer entails as well as to include environmental protection as a factor to be taken into consideration when approving the use of an additive.
The amendments now adopted at second reading are basically intended to strengthen those aspects in the final text, further strengthen consumer and environmental protection as well as clarify the conditions for the approval of additives.
After this regulation enters into force, food additives will have to meet these requirements.
in writing. - I voted in support of Ms Westlund's report on food additives. A recent study by Southampton University has alerted this chamber to the potential dangers of azo dyes, used to colour certain sweets and drinks. Including these dangers on labelling is an important step to protect consumers from the adverse effects these additives can cause, such as hyperactivity in children. EU-wide regulation on such additives is essential and I commend the rapporteur on her report.
in writing. - (SK) Azo-dyes are added to foodstuffs and drinks in order to alter the way they look. However, they represent a needless risk to citizens' health. A study from Southampton University has shown that azo-dyes are dangerous to children's health because they may cause hyperactivity and increase the risk of learning difficulties. I support the initiative of European manufacturers in Denmark, Sweden and the United Kingdom to gradually and voluntarily do away with the use of azo-dyes in food products.
Consumer protection, in particular protection of children, who are the most vulnerable group, is a priority for the European Parliament. This is the reason why I welcome and voted in favour of the report by the rapporteur, Ms Åsa Westlund, which offers a new approach to the European policy for the protection of human health and prevention of illnesses, especially in children.
in writing. - I support wholeheartedly attempts that are being made by this report to label products that use additives containing Azo colours. I believe that if consumers are to be given a choice to end the use and consumption of such additives in their own families then a labelling process is a fair compromise.
The contribution the Azo colours have to poorer health and possible behavioural problems is becoming clear. It is right to act now to promote the best standards we can.
in writing. - The need for proper labelling of food additives and the phasing out of some is essential to protect, in particular, children's health. I welcome Åsa Westlund's reports and commend them to the House.
in writing. - (PT) This report places particular importance on those aspects which aim to ensure food safety, bearing in mind consumer interests and, prominent among them, the desire for food to be as natural as possible.
It is well-known that not all flavourings which are safe from a toxicological point of view are actually beneficial to consumers, hence the need to guarantee the right of the consumer to choose.
In the procedure for the approval of flavourings, 'reasonable technological need' is combined with other EU strategies, such as the fight against obesity, as the addition of excessively potent flavourings can mask the poor quality of prepared food.
The Council and Parliament take a different stance on the issue of certain food ingredients with flavouring properties for use in and on foods, and on the maximum levels of those ingredients laid down in Annex III.
We know that the principle of herb and spice producers having to disprove a legal presumption of harmfulness for each product individually is contentious. It would be more logical to turn the procedure around. This issue will continue to be a matter of controversy.
in writing. - I welcome Mojca Drčar Murko's report on flavourings and certain food ingredients with flavouring properties for use in and on foods. I believe the report safeguards the concepts of food safety and consumer protection. It is important that consumers across Europe are not misled as to the nature of the flavouring present in their food. 'Natural flavouring' should mean exactly that and I support the report's recommendations in ensuring that this is the case. I voted in favour of the report.
in writing. - (PT) This report concerns a regulation that aims to lay down rules and procedures for authorising food enzymes, except for those considered to be food additives. The European Commission says that industry has been pressing for harmonised legislation with a Community procedure for authorisation of food enzymes as the absence of EU legislation in this field has led to unfair commercial practices.
Parliament insists on including several important amendments that it made at first reading to the draft regulation proposed by the Commission. For this reason, it reiterates its view that the precautionary principle should be at the centre of any risk assessment and therefore needs to be emphasised in this proposal. It also previously strengthened the provisions for consumer protection to ensure that the use of a food enzyme does not mislead the consumer as to the nature, quality and substance of a product, which is why this concept is reintroduced.
Furthermore, food enzymes are not, and cannot be, genetically modified micro-organisms (GMOs). We must also avoid these being derived from GMOs. However, if this does happen, it must be clearly identified so as not to mislead consumers. It is essential to guarantee a high level of food safety.
in writing. - Ms Doyle's report seeks to harmonise the control of food enzymes. Obliging industry and Member States to inform the Commission of any possible safety issue with regards to enzymes is a positive step in securing the maximum possible standards of food safety across the Union. I therefore voted in favour of the report.
in writing. - I have abstained in order to bring to attention that this report does not take into consideration the difference which exists between island states and mainland.
Malta is not connected by rail to the continent and its only connection is either by sea or air. In addition, Malta's economy is heavily dependent on tourism, which attracts over one million persons a year by air and close to half a million by sea. The effect on families, for instance, from the UK has been estimated to increase by 160 £ as a result of the legislation coming into force.
It is important to control emissions but it is also important to distinguish between the different aspirations and realities of the component countries within the EU. The principle of one suit fits all is discriminatory when special circumstances occur.
in writing. - (FR) I supported the report by Peter Liese on the inclusion of aviation in the ETS system because I feel that the compromise reached between Parliament and the Council is balanced and realistic.
The need to act rapidly and effectively to reduce greenhouse gas emissions, and in particular the impact of transport on global warming, is no longer in any doubt.
However, for this legislation to be a success it was essential to reconcile the environmental requirements with citizens' mobility.
The efforts required of the aviation sector must be great enough not to compromise the reductions made by other sectors, but balanced enough not to impede the growth of the industry.
I welcome the legislation we have adopted as it respect these imperatives.
in writing. - (PT) I voted in favour of Peter Liese's report on the recommendation for second reading of the proposal to include aviation activities in the scheme for greenhouse gas emission allowance trading because I feel it is essential and urgent to limit the global temperature rise to +2°C.
The aviation sector is expanding. Carbon dioxide emissions from aircraft have risen by 87% since 1990 and it is estimated that they will double by 2020. Measures are therefore needed in order to give a clear signal at international level that the EU is committed to the fight against climate change, bearing in mind the conclusion of an international agreement before the Copenhagen Conference in 2009.
The compromise reached includes many positive aspects, such as: the exemption scheme introduced for the outermost regions; the use of revenues generated by auctioning emission allowances in the fight against climate change, and measures to combat deforestation.
in writing. - (PT) The proposal voted on by Parliament is already a compromise, albeit unsatisfactory, on the Commission's original proposal and does not take account of the problems of countries in economic difficulty, particularly the outermost regions. We know that pollution must be reduced, but we must also take account of the difficulties faced by countries with more fragile economies.
The compromise voted on today does not avoid all the negative consequences of this trading scheme, but it does minimise a number of them, by postponing the date of entry into force with regard to Parliament's original proposal and by reducing the scope of auctioning and the pressure on weaker companies.
The negotiation of an exemption for the outermost regions has become a very important issue in this House as the Commission's original proposal did not provide for any exemption for these regions, as you well know. This meant that all flights originating from or destined for these regions would have been covered by the general scheme.
In the text finally adopted, the possibility of an exemption has been maintained, but its scope is not as broad as it should have been. We therefore insist that not only flights between islands, but also flights between the islands and the continent should be excluded from this allowance trading scheme.
in writing. - (RO) It is clear that, for each commitment period in the Union's programme in which aviation is included, it is required that the objectives assigned to this sector be established in convergence with and according to the average efforts required of all the other fixed-source sectors in all the Member States. The non-participation of the aviation sector in this system could cause important compensatory costs on long-term.
I voted in favour of this report being convinced that an integrated approach of the scheme for greenhouse gas emission allowance trading is required in the Community. Since aviation contributes to the global impact of human activities on climate change, it is normal that this sector benefits from an equitable treatment and rules and provisions harmonized at Community level.
It is clear that, for each commitment period in the Union's programme in which aviation will be included, it is required that the objectives assigned to this sector be established in convergence with and according to the average efforts required of all the other fixed-source sectors in all the Member States. The non-participation of the aviation sector in this system could cause important compensatory costs in the long term.
in writing. - (FR) I abstained during the final vote on the Liese report. I believe that the European Union is taking a unilateral step outside the Kyoto Protocol, which excludes the aviation and maritime sectors. Even if there are a number of reasons for considering the climatic impact of the two most important sectors for international trade, the European Union cannot unilaterally change a multilateral agreement, while demanding, for example, that the United States ratify the Kyoto Protocol. The EU's proposals concerning aviation could at best target the post-Kyoto period, i.e. 2013, and only then following an international agreement in Copenhagen.
in writing. - I welcome Mr Liese's report on the inclusion of aviation in the European Emissions Trading System. The Parliament needs to make clear its commitment to combating climate change and introduce ambitious environmental legislation. The decisions reached in discussions with the Council appear to move in the right direction. 15% auctioning for aviation emissions with a view to increase this in 2013 appears a satisfactory compromise.
While I support the report's recommendations, the Parliament must continue to be ambitious in setting targets for aviation emissions in the EU ETS and look ahead to building upon Mr Liese's proposals for the general review of the ETS. I voted in favour of the report.
in writing. - (SK) Gas emissions from aircraft have doubled since 1990 and are continuing to increase. If the EU is serious about tackling climate change, it must become the global leader in this area. We cannot just talk about it; we also have to adopt legislative measures. I see the directive aimed at including aviation activities in the scheme for greenhouse gas emission allowance trading within the Community as a positive step.
The report by the rapporteur, Mr Peter Liese, is a balanced and realistic solution, a compromise between protecting the environment on the one hand, and ensuring the competitiveness of the European aviation industry on the other. We must not discriminate against European aviation companies, in particular those from the new EU Member States that are trying to catch up with the general trend. Consequently, the rules of healthy economic competition must apply in equal measure to aviation companies from third countries. It is necessary to conclude an international agreement, and for that reason the EU must negotiate with the US, Russia and China.
We also have to remember that sometimes aviation is the only possible transport mode, linking the EU with remote regions. It contributes significantly to the development of tourism and therefore must not come to be seen as a luxury.
I believe that the common position of the European Parliament and of the Council will contribute towards clean aircraft and the introduction of new technologies in the aviation industry, and that is why I voted in favour of the report.
in writing. - (FR) By adopting today a directive aimed at including air traffic in the European emissions trading scheme, the European Union is continuing to score points in the fight against climate change.
It would be impossible not to welcome this agreement between the European Parliament and the Council, which will provide for a gradual and real reduction of greenhouse gases from 2012 for all flights taking off from, and landing on, European soil.
I welcome in particular the adoption of two specific measures that demonstrate, fortunately, that Europe still often adopts very balanced legislation that takes account of the smaller parties involved: charter flights, research airplanes and small airlines will be able to continue to fly without having to worry about the binding provisions in the Directive; the proceeds generated by the auctioning of 15% of the CO2 emission allowances will be used for research and development in the aviation sector.
This is all the more important because if, as it seems, the EU has to put its hopes in innovation, the engineers will have to show a great deal of ingenuity in order to reduce the pollution caused by planes at a time when air traffic is growing at a rate of 5% per year.
in writing. - I will be supporting the Liese report today because the report is balanced and practical, if somewhat complicated.
Civil aviation has to recognise that it needs to be involved in an emission trading scheme, and environmentalists need to recognise that people want to fly and the aviation industry contributes greatly to the economic well-being of many of our regions as well as national economies.
I still believe that this agreement has problems. I still believe the provision of the 100% auction by 2020 could cause serious problems for small and regional airlines.
However, what we have here is a compromise solution. I still believe this regulation will face challenges, legal and otherwise by countries outside the EU, particularly the USA and Russia, making a worldwide agreement difficult to achieve. But this is a start and for that we must congratulate the Commission for its courage and foresight.
The aviation industry is struggling at the moment mainly due to high fuel prices, which is why a compromise on ETS was essential. I know the airlines are unhappy; I know the environmentalists are unhappy. Maybe then our rapporteurs got it about right!
in writing. - (NL) If the EU wants to achieve its climate target of a 20% reduction in CO2 emissions by 2020, then the aviation sector also has to be involved in an emissions trading system for greenhouse gas emissions. Emissions from aviation have increased by almost 90% over the past few years.
At the same time aviation gets away without paying excise duty on aviation fuel and VAT on flight tickets. Legislative measures are therefore necessary. The report aims to have the trading system start from 2011 for all flights arriving at or departing from European aerodromes. From 2012 the sector will have to emit 1.5% fewer greenhouse gases per year. The proposed level of free auctioning rights is far too high. I think that the aviation sector should start auctioning at least 25%. Ultimately the goal is not the trading itself but the reduction in emissions.
Parliament has also expressed a view on the use of the proceeds generated by auctioning: it wants that money to be used to reduce taxes on environmentally-friendly forms of transport and to invest in research into technology for less polluting aircraft. The compromise before us is far from ideal but it is a step forward, so we Greens can also support the agreement that has been reached.
in writing. - The inclusion of aviation activities in the greenhouse gas emissions trading scheme should be welcomed.
in writing. - (FR) I regret that the outermost regions (ORs) were not totally exempt from the inclusion of civil aviation in the ETS scheme even if their remoteness from the European continent would to a large extent have justified it.
However, I am pleased that some progress was made, thanks to determined efforts.
As a result, the negotiated agreement gives special consideration to the means of reducing, or even eliminating, the problems of access and competitiveness that face the ORs. In addition, following fierce debates, intra-OR flights will be subject to a derogation and will not be affected. I am pleased that the ORs are included in the revision clause concerning the evaluation of the impact of the ETS scheme on air transport.
I would especially like to thank the European Parliament, which from the outset listened to my plea for special treatment for the ORs, a position eventually taken over by the Member States. I would also like to pay tribute to Jacques Barrot, the European Commissioner formerly responsible for transport, for his unfailing support.
Finally, I regret that the final agreement did not include any proposals to benefit the ORs, which would in particular have allowed the proceeds of allowance auctions to be used to eliminate the difficulties specific to the outermost regions.
in writing. - (FR) I voted in favour of the report by my British colleague Richard Corbett on the amendment of Parliament's Rules of Procedure concerning the work of the plenary and initiative reports. I share the concern expressed in this report that Parliament's work needs to be simpler, more streamlined and faster. Nonetheless, Members should be free to put written questions to the Commission and the Council, although I agree that it is important to prevent abuse of this system. I welcome the fact that Members attending a sitting will be given greater opportunity to speak. The idea that 40 Members can present an alternative resolution just as the political groups can is, in my opinion, a step forward for democracy, too.
in writing. - (SV) We have today voted against the report on changes to the European Parliament's Rules of Procedure.
We have chosen to do so because own-initiative reports having a bearing on legislative activity can have an appreciable effect on the ongoing work. Members of the European Parliament should therefore be given an opportunity to influence such reports in plenary, in line with the procedure applicable to legislative reports.
Although a review of the procedures for written questions is needed, we consider that it is of the utmost importance to safeguard Members' independence and right to put questions to the other institutions regarding their decisions and responsibility.
in writing. - (PT) We voted against this report because its central objective is to weaken the democratic and pluralistic functioning of the European Parliament. Starting from a principle that is not even true - the existence of the Reform Treaty - a majority of this House actually want to reduce the rights of Members and prevent them from acting on their own initiative, increase the power of the President of the European Parliament and, as a result, reduce the pluralism of parliamentary debate.
This desire to weaken democracy and Members' capacity to act is also clear in the establishment of guidelines on the procedure for written questions put to the Council and the Commission.
However, this decision is only one element in the more general anti-democratic line taken by a majority of this House, particularly among the larger political groups (PPE and PSE). Another fundamental element is the demand for new and more restrictive criteria on the formation of political groups which also merits our rejection and strong protest.
in writing. - Mr Corbett's proposals to amend the Parliament's rules of procedure concerning the work of Plenary and initiative reports allows for the Parliament to work more effectively and efficiently. I voted in support of Mr Corbett's recommendations.
As a democrat I am particularly struck by two amendments relating to the Corbett report, for I do not think these could have been meant seriously.
It is part of the democratic rights of a member of parliament in practically every country that is democratic in character to be able to question the elected rulers on their jurisdiction and responsibilities.
Restricting the number and content of these questions notionally derives more from the procedures of a court hearing than from the rules of a democratically legitimate institution and the proposal should therefore be totally rejected. For this reason I can only vote against the report.
in writing. - (FR) I voted in favour of the report by my German colleague Jutta Haug on the first reflections on the preliminary draft budget (PDB) and mandate for the conciliation, which provides a framework for reflection on the structure of the EU's future budget. The PDB totals EUR 134 395 billion in commitment appropriations, which corresponds to 1.04% of GNI, an increase of 3.1% compared with 2008, and EUR 116.7 billion in payment appropriations, leaving a margin of EUR 2.6 billion under commitments and EUR 7.4 billion under payments. Given the need for a Europe of results, I cannot understand the low level of payment appropriations. In addition to the priorities, it will be important to ensure that adequate funds are allocated to the cohesion policy, the financing of the European policy for small and medium-sized enterprises (SMEs), and external action. Finally, it will be crucial not to forget the major European infrastructures (transport networks, energy, space, water, new technologies, health, etc.), which are regularly under-financed despite the fact that they form the backbone of Europe's competitiveness within the framework of global economic and social competition.
in writing. - (PL) According to the planned ratification timetable for the Lisbon Treaty, in 2009 Parliament and the Council would have equal rights as regards the creation of laws as well as in budgetary matters, on the way to giving the European Union new powers and making fundamental changes in the budgetary procedure used to date.
For this reason it is even more important for the European Union to have the financial resources required to implement current policies and activities in different areas, while at the same time having sufficient flexibility to deal with new political challenges. For this reason the unusually low level of funds proposed for payments in the initial draft budget (EUR 116 736 billion), which is 0.90% of GNP, or a decrease of 3.3% in relation to 2008, is very surprising. Also worrying are the budget decreases proposed by the European Commission for information campaigns that were planned a long time ago for 2009, for the European Parliament elections or for the possible entry into force of the Lisbon Treaty.
The priority for the July conciliation meeting on the budget should be to ensure an appropriate level of funds for payments and for the Union's information policy. It is also vital to present the Commission with funding proposals for pilot projects and preparatory works, in order to avoid financing them from the reserves of multi-annual financial frameworks. In addition, we should ensure that there are sufficient financial resources for the European Union to be able to react to new challenges in the area of 'competitiveness for growth and employment', without reducing the existing funds for important programmes that are currently being implemented.
in writing. - I believe that no EU budget programmes should be funded by my country under any actual or potential circumstances. The European External Action Service and all other aspects of the Lisbon Treaty are completely anathema to me. Therefore, whilst any delay to the funding of such programmes is welcome, I cannot support an amendment which accepts in principle that the EEAS, together with other new budget programmes contained in the Treaty, should indeed be funded at "such time as the Treaty is ratified by all 27 Member States". Whether ratification by all states is probable or not, it remains possible, I cannot condone an amendment which establishes certain circumstances under which the proposers will recognise as legitimate, in principle, the funding of the EEAS and other new budget programmes contained within the Lisbon Treaty.
in writing. - I voted in favour of the Haug report on the 2009 PDB and mandate for conciliation. This report sets out Parliament's priority for next year. I welcome in particular the call for an adequate response to food aid and food security requirements, given the very sharp increase in food prices and production costs at farm level.
I hope this response will be considered, appropriate and includes a serious investment programme in the agriculture sector both in the developing world and within the EU.
I also voted in favour of Amendment 15, which notes the margin under heading 2.
However, efforts to include mechanisms to move unspent funds from the CAP to other budget headings cannot be endorsed.
In 2007, unspent money from the CAP was diverted to the funding of the Galileo project. This cannot become the norm.
in writing. - I could not support this amendment because I completely oppose the creation and funding of the EEAS and other such programmes reliant on the ratification of the Lisbon Treaty. It is indeed an important point to make that programmes to be established by the so-called Lisbon Treaty have no legal basis until that treaty is ratified by all 27 Member States: however, I reject all such programmes in their entirety and do not believe they should be created or funded at any point.
in writing. - (SV) Mrs Haug's report asks for an extensive mandate for the budget negotiations with the Council. The reasoning is that there is a need to guarantee sufficient funds for the expenditure items proposed by the Commission. There seems to be no limit to the amounts the European Parliament is prepared to spend. In my opinion, it is the wrong approach. The starting point should be the overall framework which has been decided; the necessary priorities should then be established among the various expenditure items.
There is a need for greater flexibility within the existing multiannual financial framework. I therefore support the idea that the margins which have arisen on the agriculture side should be used for other purposes.
in writing. - (RO) As Rapporteur on the Black Sea Synergy, I would like to express my support for the LIBICKI report for the simple reason that the theme it approaches has a strategic nature, exceeding the Baltic Sea area and the environmental protection field. In fact, we discussed an issue that is common both to the Baltic Sea region and to the Black Sea region and which affects all of Europe: the issue of energy security and the European policy in this respect.
Taking into consideration EU dependence on a limited number of sources, suppliers and transport routes, it is vital that their diversification represent the fundamental principle of the European concept of energy security. It is not less important to develop a coherent European policy in the field of energy, which would be based on solidarity and coordination in order to avoid the conclusion of a bilateral agreement that might affect the interests of other Member States and, especially, might undermine major projects such as the Nabucco project, acknowledged at European level.
Consequently, I reiterate and insist on the call to the Commission and the Council to double efforts for the successful implementation of the Nabucco project, as well as for the clear articulation of a common energy policy. Both the situation in the Baltic region and the situation in the Black Sea region indicate the urgency to start taking concrete and firm actions.
in writing. - (SV) We Swedish Social Democrats have chosen to vote for Marcin Libicki's report on the planned gas pipeline under the Baltic Sea, although we wanted a clearer call for the investigation of an alternative route over land. However, we think that Parliament has set a clear line as regards an environmental impact assessment, which we support and welcome. We expect that further decisions will be conditional on an exhaustive and independent investigation. The Baltic Sea is sensitive and is already under severe environmental pressure. It is therefore of the utmost importance that the environmental impact can be kept to a strict minimum if permission is to be given for the pipeline to be built.
in writing. - (PL) Mr President, the construction of the Nord Stream pipeline could result in interference in arms dumps from the last war. In the sea there are around 40 000-60 000 MT of chemical weapons and the exact location of these weapons is unknown. Interfering with these dumps could result in an enormous ecological disaster.
I supported this report because I agree with the rapporteur that it is scandalous that a cross-border project of such a far-reaching nature should be treated as a bilateral issue between Russia and Germany. Protection of the Baltic and the populations of Baltic countries should be one of the EU's main priorities.
in writing. - (RO) I welcome the position that the European Parliament has adopted regarding the construction of a gas pipeline to connect Russia to Germany.
The European Union needs an integrated, common and coherent energy policy, as well as a long-term strategy to ensure the Member States' energy independence.
The European Union should treat the environmental and geopolitical issues regarding energy security by means of a concerted effort of all Member States, and not by bilateral treaties concluded by some Member States with Russia. This is the only way in which the European Union could achieve a strong position in the negotiations with Russia, avoiding the energy resources being transformed into a political pressure factor and could transform the EU into an equal partner of Russia.
This way, we can also provide answers to the justified frustrations of Romanian citizens regarding the continuous price increases for gas and electricity, with important negative social-economic consequences for Romanians and their living standard.
At the same time, the solution of a European common energy policy could supplement the incapacity of the Bucharest right-wing governing people to promote Romania's energy interests in the relationship with Russia.
in writing. - (PL) I voted in favour of the report by Mr Marcin Libicki. This is an important report. I would, however, like to remind you that it is incorrect to say that this issue came to the European Parliament as a result of petitions from citizens. My colleague Mr Bogusław Sonik proposed holding a debate on the North European Pipeline many months before the petitions were received.
I am surprised by the opposition to this report. We often talk about ecological matters and this does not arouse any opposition. However, in this specific example, some Members do not want there to be any research into the impact of the project on the natural environment. Why? The answer is simple: for some countries and politicians this particular project is more important than the environment. Perhaps for this very reason we should consider the political and economic context of the planned investment. I am aware of the argument that this is a private project. We should not forget, however, that former politicians figure on the board of the company that is to build this pipeline. For Russia, using private projects to further political objectives is no problem at all.
in writing. - I voted against this amendment as it basically changes the idea of the original text. The original version calls for considering alternatives to the existing gas pipeline project - alternatives which would be at least three times less costly and would not impose high environmental risks. I cannot agree with the amendment which prioritizes the demand for gas at the cost of neglecting EU environmental legislation and citizens' worries. I would also like to point out that the gas pipeline in question is originally meant to bypass the seven other countries around the Baltic Sea, supplying only one or two EU Member States, therefore the argument of meeting an increased demand for gas cannot be regarded as relevant.
in writing. - (FI) I strongly support the environmental impact assessment for the Nord Stream gas pipeline proposed in the Committee's report. However, it is not only about this: its aspects relating to energy policy must not be forgotten either. We cannot pursue an energy policy that is separate from climate policy. They fundamentally belong together, like taxation and the budget or law and justice.
There can no longer be an energy policy without financial or other such instruments that make its components possible. The White Papers that discuss the energy matters of the Union and its Member States have repeatedly demanded clean, independent and competitive forms of energy - but there is only a functioning market mechanism for the last criterion, competitiveness.
I still do not see any market mechanisms that would reduce our dependence on energy - and especially not on gas from Russia. This week, the European Energy Forum will hold discussions with OPEC. It is not a weakness for OPEC that it is an indispensable cartel that has too great an influence on our economy.
The dependence on energy resulting from the mistakes of previous generations has been allowed to grow and flourish at our expense. It is a factor that we should remember when we make decisions on future solutions, even in the case of gas pipelines and other economic dependence. Is it sustainable development, and is it the right direction, when we are striving for a low-carbon economy?
Climate change is a reality, and energy costs are also rising. Dependence on gas is increasing and is giving the EU's neighbour the power it lost 20 years ago.
We certainly do not want to repeat the mistakes of our political predecessors. We have a lot to do in a short time.
in writing. - (PL) I completely agree with the view of the rapporteur, Mr Marcin Libicki, that the realisation of the project commonly known as the 'Baltic Pipeline' could pose an ecological risk to eight European Union countries: Germany, Sweden, Finland, Latvia, Lithuania, Estonia, Denmark and Poland. It could also have a negative effect on consumers through increased prices to cover the cost of the pipeline's construction.
It is an important point that, as an alternative, the North European Pipeline could be built overland through European Union countries. This would fulfil all the strategic and economic requirements contained in Decision 1364/2006/EC. The alternative proposal is safer from the point of view of the environment and it is also cheaper.
I am particularly in favour of carrying out independent reports and researching the impact of the pipeline construction on the environment.
in writing. - A project on the scale of the Nordstream gas pipeline requires full and thorough examination of the environmental implications involved. Before the project can start, we must make sure that the project meets stringent environmental criteria. These views are reflected in my vote on Marcin Libicki's report on the environmental impact of the planned gas pipeline in the Baltic Sea to link up Russia and Germany.
in writing. - (PL) Today we shall be voting on a very important report on the impact of the planned construction of the so-called Baltic Pipeline linking Russia and Germany on the natural environment of the Baltic Sea. The planned project is one of many gas infrastructure projects that are necessary to satisfy growing EU requirements for gas. However, special attention should be given to a number of factors relating to its construction.
This, the longest and shallowest gas mains pipeline in the world, poses a serious threat to biodiversity and natural habitats, as well as to the safety and movement of shipping in this region, not to mention the approximately 80 000 MT of ammunition sunk here during the Second World War. As a member of the Committee on the Environment, Public Health and Food Safety, and also a rapporteur on the Espoo Convention, I would like to underline that every investment of this type, which has an international dimension, should be the result of prior and thorough consultation with all interested parties. We should pay attention to assessments of any alternative solutions, such as land routes, which should take into account construction costs as well as ecological safety.
With the growing dependence of the EU on a small number of energy sources and their suppliers, it is important to support initiatives aimed at diversification; we should stop to think whether the Russian company Gazprom, which holds 51% of the shares in the Nord Stream consortium, is the best solution in this context?
in writing. - I welcome the fact that the Committee on Petitions took this initiative to bring this report on the environmental impact of the planned gas pipeline in the Baltic Sea to a vote. MEPs need to inform themselves of the consequences of this proposal.
in writing. - (PL) I support Mr Marcin Libicki's report because of the serious ecological threat posed by the pipeline to the Baltic Sea, the attempt to bypass the obligation to obtain the approval of all the coastal countries and the lack of an independent and positive assessment of the impact of the pipeline on the environment. What is particularly important here is to keep to the solidarity principle in European Union energy policy.
The pipeline is planned in such a way as to make EU countries politically dependent on Russia, which will use its natural resources to exert pressure on purchasers. I would also draw your attention to the fact that choosing the sea route for the pipeline means an increase in the price of gas, due to the fact that this route costs many times more than construction overland.
in writing. - The European Parliamentary Labour Party welcomes this Parliament report. When the Taliban fell in 2001 there were only 900,000 children in school. That figure is now 6 million and rising. Five million refugees have returned home and 82% of the population have access to healthcare, nine times the figure in 2002. However we share Parliament's deep concern about continued problems on security, and that without security there can be no return to normal life.
However, we abstained on the report as a number of points do not reflect the reality of the situation in Afghanistan. Recital D is factually incorrect as deployment of new NATO troops to Afghanistan is continuing with both the UK and Germany recently announcing increased levels. Also we do not agree with the situation on opium production levels described in paragraph 32. The report seems to ignore the hard work being done by the Afghanistan Government through their long term National Drug Control Strategy, and which has led to progress in cutting the number of provinces that harvest opium poppies.
Finally, we want to support continued cooperation with Afghan law enforcement bodies as part of the European Union's continued support for transitional justice and security sector reform in the country.
in writing - (RO) Stabilizing Afghanistan represents a key security policy challenge for the international community and the fight against terrorism. In the case of failure, the Western countries might become reluctant to engage in future conflict prevention and resolution interventions and in peace-keeping operations. On the other hand, the Afghans, who today are experiencing a third decade of conflict and whose country has always been an instrument that external actors have used for their own needs, might also benefit from lasting peace.
Military operations are necessary, but they are not a sufficient requirement to stabilize Afghanistan. An important solution in this process should also be searched for at a diplomatic level and cooperation with Iran, India and Pakistan is essential, especially in border regions where insurgent groups activate. For this purpose, strengthening democratic structures is extremely important and the international community should fight against the marginalization of the Afghan government by increasing the importance of the political system and democratic actors at local and regional level.
In Afghanistan, the European Union has the image of a humanitarian organization but, in order to play a more important role, Europeans should take into consideration the fact that the solution to poverty and instability is not in guns and violence, but rather in actions that would bring wellbeing to the Afghan population. With this hope, I voted for Mr. Brie's report.
in writing. - I abstained on this vote. Mr Brie's report on the stabilisation of Afghanistan over-simplifies what is a very complex situation on the ground. While the European Parliament should be scrutinising developments in Afghanistan, I believe its contributions should be constructive and look towards achieving a stable Afghan state. I am not convinced of the report's ability to propose workable solutions for what is a complicated conflict in which our troops are making steady and real progress.
in writing. - (FR) The positive results of the recent donors' conference in Paris are proof that the EU and the international community have their eyes fixed on Afghanistan.
This report, which comes at a pivotal time for the country's future, highlights the challenges that face the European Union in terms of making an effective contribution to the stabilisation of the country. It points to the reconstruction efforts that have already been made to strengthen the institutions and improve living conditions. In this respect, the significant decrease in infant mortality and the rise in the number of children attending school are encouraging signs.
Success in Afghanistan will require better coordination among donors of the various strategies. Security must of course continue to be a priority, but it is also crucial for the Afghan people to see how the aid specifically benefits them. It is essential to build additional basic infrastructures, be they roads, schools, hospitals, etc.
The success of the process will also require 'Afghanisation' of the stabilisation process: the Afghan people must be given the tools to enable them to take charge of their future. In this respect, many hopes rest on the Afghanistan National Development Strategy (ANDS), which must be supported by the international community and by the European Union.
in writing. - (CS) In my opinion, the report on the situation in Afghanistan and on proposals concerning stabilisation of the situation in that country is inconsistent and places too much emphasis on the importance of the military actions and on the significance of the role of NATO in the region. On the one hand, the report says that the military activities of the Taliban do not pose a direct threat to Afghanistan's sovereignty, and on the other hand there is the warning that Afghanistan is now at a critical crossroads.
I would see it differently. President Karzai himself clearly says that the coalition forces are not winning the fight against the Taliban and adds - very fittingly I would say - that winning the war against terrorism will be possible only if some of the Afghan Government's partners stop pursuing their own (different) interests. The war waged in the past in Afghanistan by the former Soviet Union proved that this country cannot be stabilised, let alone governed, by military means. Political, economic and social measures, affecting not only Afghanistan but also neighbouring countries, are the only effective way to achieve stabilisation. Let me add that US hegemonic interests in the region are probably the key aspect in this serious problem.
The report is a blunt imperialist challenge. As it states, it 'supports the efforts of NATO forces to [...] tackle local and international terrorism, and considers the presence of these forces to be essential in order to ensure the country's future.' It calls for a reinforcement of US-EU-NATO occupation forces with 'additional combat troops' and cynically demands that these be 'unrestricted by national caveats', meaning that they should act as occupation forces overtly and without any pretext. It stresses that the EU 'should use the experience and expertise of its missions and of those Member States that already have a military or civilian presence on Afghanistan territory.' In other words, it should utilise the homicidal acts of its military forces in the country as an opportunity to gain operational experience for its imperialist interventions elsewhere too. The concern of the political representatives of EU capital is to secure a larger share in the distribution of the region's imperialist loot; they, therefore, stress that 'the EU should encourage and help European investors to be involved in rebuilding Afghanistan.'
The report's cynical confessions reveal the role and imperialist intentions of the EU and confirm once again that 'the EU and NATO are both part of the same homicidal syndicate'. The popular struggle must be united against the imperialist system as a whole.
I voted against the report on Afghanistan, as did the Group of the Left in its entirety, because the report insists on the military invasion and presence in that country, which is being burdened by the war, with over 1.5 million casualties over the last 30 years. The issues in Afghanistan cannot be resolved through military means. The people of the country need Europe's solidarity. Continuing with and reinforcing the European military presence is one of the main reasons for the instability and insecurity in the region.
in writing. - (PT) Afghanistan is now the scene of a battle for security, stability, peace and democracy and, at the same time, against international Islamic Jihadism which is seeking a victory so that it can repeat, in its propaganda, the claim that the empire is starting to collapse. This is why the international effort, particularly the European effort, is so important. The challenge facing the allies, particularly all those who believe in the need to reinvigorate NATO, is to withstand the extreme difficulties and help with active troops on the ground - which implies a necessary reduction in caveats - because victory is essential.
The future of our alliances is being played out, to a large extent, in Afghanistan, as too is the future of our peace and security. However much the supporters of compromise and concession suggest this route, we cannot ignore a threat directed at us, simply by pretending that it is something else. We urgently need to reinforce the effective military capacity in Afghanistan and all the other measures, particularly aid for the development and promotion of a democratic rule of law. If we fail in Afghanistan, we will probably have to fight again, later on, but closer to home.
in writing. - (SV) The report notes that, despite certain progress, there is still a long way to go before security and stability are achieved in Afghanistan. In order to improve the situation, the European Parliament proposes a number of positive measures. Unfortunately, Parliament also chose to support a proposal under which the spraying of opium fields, which are to be found over large parts of the country, would cease. Of course the agricultural population must be supported, but opium cultivation cannot be a long-term alternative for Afghanistan's growth, democracy and political stability. It damages both Afghanistan's chances and the health of others.
That concludes the explanations of vote.